Per curiam.
A formal complaint against respondent alleged he made false statements in violation of Standard 45 of State Bar Rule 4-102. The factual basis for the charge alleged respondent settled a tort claim by telling the defendant’s attorney that his client, plaintiff, would agree to inform prosecutors in a related criminal case she was not interested in pursuing criminal charges. In truth plaintiff had not agreed to such a disposition and later did pursue the criminal case with the final result being defendant’s conviction.
The charges against respondent were found to be true due to his failure to file an answer. However, respondent appeared at a sched*192uled default hearing before a special master. There he admitted a drug dependency. The special master referred the matter to the State Bar Committee on Lawyer Impairment for supervision for drug abuse treatment. Respondent never reported to the committee nor was the committee able to locate him. The Review Panel of the State Disciplinary Board has recommended respondent’s disbarment. We follow that recommendation. Michael C. Walls is hereby disbarred and his name ordered stricken from the roll of attorneys.
Decided June 24, 1987.
William P. Smith III, General Counsel State Bar, Viola Sellers Drew, Assistant General Counsel State Bar, for State Bar of Georgia.

All the Justices concur.